DATED July, 06 2001

 

 

 

 

CME Development Corporation

 

- and -

 

   Robert E. Burke      

 

 

 

 

 

 CONTRACT OF EMPLOYMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 



CONTRACT OF EMPLOYMENT AND STATEMENT OF PARTICULARS PURSUANT TO SECTION 1 OF THE
EMPLOYMENT RIGHTS ACT 1996

Name and Address of Employer:

CME Development Corporation c/o 8th Floor, Aldwych House 71-91 Aldwych, London,
WC2B,4HN (the "Company")

Name and address of Employee:

Robert Burke

(21 Fordington Road London N6 4SS)

Date this contract takes effect

July 16, 2001

 

 

 

 

1. COMMENCEMENT OF EMPLOYMENT

Your employment with the Company commenced on July 16th, 2001. No previous
employment counts as part of your continuous period of employment.

 

2. JOB TITLE AND DUTIES

2.1 Your job title is Vice-President and Chief Operating Officer, reporting to
the Managing Director of the Company or to the President and Chief Executive
Officer (the "CEO") of CME Media Enterprises Ltd, a Bermuda company, the
ultimate owner of the CME Group companies. For the purposes of this Employment
contract, "CME Group" shall mean CME Media Enterprises Ltd, and any other
company, directly or indirectly through one or more intermediaries, controlling,
controlled by, or under common control with CME Media Enterprises Ltd.

2.2 Your main duties shall be as reasonably assigned by the CEO from time to
time commensurate with your position as Vice President and Chief Operating
Officer. Your primary responsibility will be to establish, together with the
CEO, an annual business plan and budget (the "Budget"), and to implement
programs and procedures to enable the delivery of the annual Budget of the
Company and its subsidiaries and the non-monetary objectives of the annual
business plan. You, the Non-executive Chairman and the President and CEO will
form what will be known as the "President's Office" to which all other employees
will report directly or indirectly. A measure of the effectiveness of this
office shall be the interchangability of roles and responsibilities as
determined by the operating needs of the Company.

2.3 You shall devote the whole of your business time (unless prevented by
ill-health or accident or otherwise directed by the Company) to the duties of
this contract and you shall not be directly or indirectly interested or
concerned in any manner in any other business except with the Company's prior
written consent.

3. PLACE OF WORK

3.1 You will be based in the Company's London office or at such other places in
the as the Company may from time to time require.

3.2 The duties of this appointment shall relate to the UK but it is, agreed that
your position will require that you spend 60% to 70% of your time travelling
outside the UK.

4. REMUNERATION

4.2 Your basic salary is 180,000 pounds (GBP) per annum, payable by equal
monthly instalments in arrears by credit transfer into your bank account.

4.2 The Company will review your salary annually, the first review to take place
no later than July 1st, 2002. Any increase of your salary is entirely at the
Company's discretion and the Company will have no contractual obligation to
increase your salary.

4.3 In addition to your base salary, you will be entitled to a monthly 3,500
pounds (GBP) allowance payable only until such time the Board of Directors of
CME Media Enterprises Ltd will approve an initial stock option grant, if any, in
accordance with Section 4.5 below

4.4 You shall be entitled to participate in an annual discretionary "Pay For
Performance" scheme.

4.4.1 The amount, if any, of such a Pay for Performance shall be determined by
the CEO of the Company, and is subject to the approval of the Compensation
Committee of CME Media Enterprises Ltd. The Company shall provide you with the
opportunity to earn annual Pay for Performance. The amount of any such Pay For
Performance shall be determined by the CEO of the Company and will be assessed
on the basis of achievement of yearly personal deliverables, and the performance
of the Company on a combined EBITDA basis in relation to the Budget. The
personal deliverables shall be established annually together with the CEO as
part of the budget process.

4.4.2 The target performance pay shall be 33% of the yearly compensation. If 85%
of the Budget is achieved, you will be eligible for 50% of the target
performance pay. If EBITDA is 150% of Budget, you will be eligible for a
performance payment equal to 200% of the target performance pay. Amounts of
performance pay between 50% and 200% of the target based upon EBITDA achieved
shall be calculated according to a non-linear sliding scale. The Compensation
Committee may, at its sole discretion, modify the method or basis of calculation
of the target performance pay for any given year.

4.4.3 Pay for Performance payment shall be made in two instalments. The first
instalment shall be made in the first pay period following the Board's approval
of the audited financial statements and the second instalment shall be made in
the July pay period. In order to be eligible for these instalments you must be a
full time employee of the Company at the time the payment is due.

4.4.4 In the event of any dispute in the calculation of the performance pay, the
decision of the Compensation Committee in accordance with the above criteria
shall be final.

4.4.5 For the year 2001 you will be eligible for performance pay equal to 50% of
the amount otherwise payable if you had been an employee of the Company for the
entire year.

4.5 In the event of completion of the pending international arbitrations
regarding the Company's disputes in the Czech Republic, the Company may, in its
sole discretion, grant you stocks options in CME Media Enterprises Ltd in
accordance with CME Media Enterprises Ltd's Stock Option Plan. In addition, the
Company may at its sole discretion extend the Stock Option Plan in the future.
The timing and amount of any subsequent option awards shall be at the discretion
of the Compensation Committee and the Board of Directors of CME Media
Enterprises Ltd. Options will be incentive stock options to the extent permitted
by Section 422(d) of the US Internal Revenue Code of 1986, as amended. In the
event that any of the terms of the Stock Option Plan become more favourable to
Executives of the Company, then you shall be entitled to benefit from such
provisions to the extent allowed by the Compensation Committee.

5. OTHER BENEFITS

5.1 You are entitled to membership of the following schemes (each referred to
below as an "insurance scheme") at the Company's expense:

5.1.1 a medical and dental expenses insurance scheme (BUPA) providing such cover
for you and your legal spouse and any children under the age of eighteen (18) or
under the age of twenty four, if full time students, as the Company may from
time to time notify you;

5.1.2 a salary continuance on long-term disability insurance scheme providing
such cover for you as the Company may from time to time notify you;

5.1.3 a life insurance scheme under which a lump sum benefit shall be payable on
your death during the term of this contract, the benefit of which shall be paid
to your dependants or such other beneficiary as the trustees of the scheme
[select at their discretion], after considering any beneficiaries identified by
you in any expression of your wishes delivered to the trustees before your
death. The benefit is equal to 2 times your annual basic salary at your death,
provided however that annual basic salary for this purpose shall not exceed
Inland Revenue limits;

5.1.4 a personal accident insurance scheme providing such cover for you as the
Company may from time to time notify you.

5.2 Benefits under any insurance scheme shall be subject to the rules of the
scheme(s) and the terms of any applicable insurance policy and are conditioned
upon your complying with and satisfying any applicable requirements of the
insurers. Copies of these rules and policies and particulars of the requirements
shall be provided to you on request. The Company shall not have any liability to
pay any benefit to you under any insurance scheme unless it receives payment of
the benefit from the insurer under the scheme.

5.3 Any insurance scheme which is provided for you is also subject to the
Company's right to alter the cover provided or any term of the scheme or to
cease to provide (without replacement) the scheme at any time if in the opinion
of the Company your state of health is or becomes such that the Company is
unable to insure the benefits under the scheme at the normal premiums applicable
to a person of your age.

5.4 The provision of any insurance scheme does not in any way prevent the
Company from lawfully terminating this contract in accordance with the
provisions in clause 12 even if to do so would deprive you of membership of or
cover under any such scheme.

5.5 In addition to the above, you will be entitled to all Company Benefits on
such terms that are not less favourable than other senior non-expatriate
executives.

6. EXPENSES

The Company shall reimburse you for all reasonable expenses incurred by you in
the proper performance of your duties under this contract, on production of
appropriate receipts.

7. HOURS OF WORK

7.1 Your normal working hours are 40 hours per week/from 9:00 to 18:00 Monday to
Friday together with such additional hours as may be necessary for the proper
performance of your duties. This may include working in the evenings outside
normal office hours at weekends or on public holidays. No additional pay or time
off will be permitted.

7.2 In accordance with the Working Time Regulations 1998, your average working
time should not exceed 48 hours for each seven day period in any reference
period unless you have agreed, in a separate agreement, to opt-out of this
limit.

8. HOLIDAYS

8.1 You are entitled to 20 days holiday with pay every calendar year in addition
to bank and other public holidays. The Company's holiday year runs from 1st
January to 31st December.

8.2 Your holiday entitlement is inclusive of your statutory entitlement, which
is twenty (20) days per annum. When calculating your statutory entitlement bank
and public holidays are taken into account. The statutory entitlement cannot be
carried over from one holiday year to the next and no pay in lieu can be made to
you.

8.3 Your entitlement to holiday accrues pro rata throughout each holiday year
(disregarding fractions of days). You will be deemed to have taken statutory
holiday first.

8.4 Any entitlement to holiday remaining at the end of any holiday year over and
above your statutory entitlement may be carried forward to the next holiday year
but no payment in lieu will be made for accrued untaken vacation.

8.5

8.5.1 If you have taken holiday in excess of your entitlement on termination of
employment you will be required to give account for it and the Company will make
a deduction from your final salary payment accordingly. If you have accrued
holiday owing to you, the Company may at its discretion, require you to take the
outstanding holiday during any notice period or make a payment in lieu thereof.

8.5.2 For the purposes of clause 8.5.1 above, a day's pay will be calculated on
the basis of 1/260th of your annual salary less deductions.

8.6 If your employment is terminated without notice, you will not be entitled to
holiday pay for holiday that would have accrued during the notice period, had
you continued to be employed throughout that time.

9. SICKNESS

9.1 The Company may from time to time require you to be examined by a medical
adviser nominated by the Company and you agree to provide such formal consents
as may be necessary for the results of such examinations to be disclosed to the
Company.

9.2 SSP regulations apply and the following should be noted:

9.2.1 No SSP is payable for the first three (3) qualifying days of a period of
incapacity for work, unless these are linked to a previous period of incapacity
as set out at 9.2.3 below. These first three qualifying days are referred as to
"waiting days".

9.2.2 Provided the certification set out in clause 10 below is supplied by you,
SSP will be payable from the fourth qualifying day in a period of incapacity for
work up to a maximum of twenty eight (28) weeks. Qualifying days are days of the
week on which you are required to be available for work within the terms of your
contract.

9.2.3 If two (2) periods of incapacity for work are linked by fifty six (56)
days or less and provided you have completed three waiting days in the first
period of incapacity, these will count as waiting days for the purpose of the
second period and the first day of absence in the second period will qualify for
payment of SSP.

10. NOTIFICATION OF ABSENCE

10.1 Payment of SSP (or any other payment during sickness) is conditional upon
your notifying the Company of your incapacity for work on the first day of your
absence and upon certifying your absence as follows:

10.1.1 for absences of up to seven (7) successive calendar days inclusive you
must on your return to work complete and sign the Sickness Declaration form,
copies of which you may obtain from your immediate supervisor;

10.1.2 for absences of eight (8) successive calendar days or more you must
supply a medical certificate signed by a Doctor and keep the Company regularly
informed about your expected date of return to work.

11. PENSION

11.1 There is currently no pension scheme applicable to your employment and you
will be contracted into the State Scheme. However, access to a Stakeholder
Pension will be made available by the Company to eligible employees from 8
October 2001.

11.2 Normal retiring age is sixty five (65).

12. TERMINATION

12.1 The Company may terminate this contract on giving you 12 months notice (the
"Notice Term") in writing to expire at any time.

12.2 The Company may, at any time and in its absolute discretion (whether or not
any notice of termination has been given under clause 12.1 above), terminate
this contract with immediate effect and make a lump sum payment in lieu of
notice. This payment will be made within 15 business days of such termination
and shall comprise your earned salary, accrued vacation, your basic salary (at
the rate payable when this option is exercised) for the Notice Term and all
benefits vested at the time of termination, and shall be subject to deductions
for income tax and national insurance contributions as appropriate. You will
not, under any circumstances, have any right to payment in lieu of notice unless
the Company has exercised its option to pay in lieu of notice.

12.3 Your employment may be terminated by the Company without notice or payment
in lieu of notice solely by reason of your gross misconduct. Examples of gross
misconduct are set out in the Company's employee handbook, and the disciplinary
and appeal procedures set forth therein shall govern any such circumstance,
provided however, that the disciplinary and appeal procedures applicable to you,
as an executive of the Company, shall be conducted by the Board of Directors or
the Compensation Committee of the CME Group.

12.4 In case you fail for a period of 180 consecutive days, or for shorter
periods aggregating more than 180 days during any twelve-month period, to render
the services contemplated hereunder, then the Company, at its option, may
terminate your employment by notice from the Company to you, effective on the
giving of such notice ("Disability"). In case of termination for Disability or
Retirement or Death, you will be entitled to your earned salary, your accrued
vacation and your basic salary (at the rate payable when this option is
exercised) for 12 months after the effective date of termination, and to all
benefits vested at the effective date of termination. All payments shall be
subject to deductions for income tax and national insurance contributions as
appropriate.

12.5 You may terminate your employment for any reason by giving 60 days notice
to the Company. You shall be paid your basic salary through the end of such
60-day notice period, together with all benefits vested at the time of
termination. All payments shall be subject to deductions for income tax and
national insurance contributions as appropriate.

12.6 You may also terminate your employment with the Company immediately upon
giving notice to the Company for Good Reason. For purposes of this contract,
Good Reason shall include a material breach by the Company of this contract, a
reduction in your compensation, title, position or duties. Within five business
days of such termination by you, the Company shall pay to you in a lump sum any
earned salary, accrued vacation, one year of your basic salary (at the rate
payable when this option is exercised), and all benefits vested at the time of
termination, subject to appropriate deductions for income tax and national
insurance contributions

12.7 Upon the termination by whatever means of this contract you shall
immediately return to the Company all documents, computer media, credit cards,
keys and all other property belonging to or relating to the business of the
Company which is in your possession or under your power or control and you must
not retain copies of any of the above. Upon the termination of your employment
you will give up all your positions in all companies within the CME Group.

13. SUSPENSION

13.1 The Company may suspend you from your duties on full pay to allow the
Company to investigate any complaint made against you in relation to your
employment with the Company.

13.2 Provided you continue to enjoy your full contractual benefits and receive
your pay in accordance with this contract, the Company may in its absolute
discretion do all or any of the following during the notice period or any part
of the notice period, after you or the Company have given notice of termination
to the other, without breaching this contract or incurring any liability or
giving rise to any claim against it:

13.2.1 Exclude you from the premises of the Company

13.2.2 Require you to carry out only specified duties (consistent with your
status, role and experience) or to carry out no duties

13.2.3 Announce to any of its employees, suppliers, customers and business
partners that you have been given notice of termination or have resigned (as the
case may be)

13.2.4 Prohibit you from communicating in any way with any or all of the
suppliers, customers, business partners, employees, agents or representatives of
the Company until your employment has terminated except to the extent that you
are authorised by your manager in writing

13.2.5 Require you to comply with any other reasonable conditions imposed by the
Company.

13.3 You will continue to be bound by all obligations owed to the Company under
this contract.

14. CONFIDENTIAL INFORMATION

14.1 You agree during and after the termination of your employment not to use or
disclose to any person (and shall use your best endeavours to prevent the use,
publication or disclosure of ) any confidential information:

14.1.1 concerning the business of the Company and which comes to your knowledge
during the course of or in connection with your employment or your holding
office; or

14.1.2 concerning the business of any client or person having dealings with the
Company and which is obtained directly or indirectly in circumstances where the
Company is subject to a duty of confidentiality.

14.2 For the purposes of paragraph 14.1 above, information of a confidential or
secret nature includes but is not limited to information disclosed to you or
known, learned, created or observed by you as a consequence of or through your
employment, not generally known in the relevant trade or industry, about the
Company's business activities, services and processes, including but not limited
to information concerning advertising, sales promotion, publicity, sales data,
research, programming and plans for programming, finances, accounting, methods,
processes, business plans (including prospective or pending licence applications
or investments in licence holders or applicants), client or supplier lists and
records, potential client or supplier lists, and client or supplier billing.

14.3 This clause shall not apply to information which is:

14.3.1 used or disclosed in the proper performance of your duties or with the
consent of the Company;

14.3.2 ordered to be disclosed by a court of competent jurisdiction or otherwise
required to be disclosed by law;

14.3.3 comes into the public domain (otherwise than due to a default by you).

15. INTELLECTUAL PROPERTY

15.1 You shall assign with full title your entire interest in any Intellectual
Property Right (defined below) to the Company to hold as absolute owner.

15.2 You shall communicate to the Company full particulars of any Intellectual
Property Right in any work or thing created by you and you shall not use,
assign, purport to assign or disclose to any person or exploit any Intellectual
Property Right without the prior written consent of the Company.

15.3 In addition to and without derogation of the covenants imposed by the Law
of Property (Miscellaneous Provisions) Act 1994 you shall prepare and execute
such instruments and do such other acts and things as may be necessary or
desirable (at the request and expense of the Company) to enable the Company (or
its nominee) to obtain protection of any Intellectual Property Right vested in
the Company in such parts of the world as may be specified by the Company (or
its nominee) and to enable the Company to exploit any Intellectual Property
Right vested in it to best advantage.

15.4 You hereby irrevocably appoint the Company to be your attorney in your name
and on your behalf to sign, execute or do any instrument or thing and generally
to use your name for the purpose of giving to the Company (or its nominees) the
full benefit of the provisions of this clause and in favour of any third party a
certificate in writing signed by any director or the secretary of the Company
that any instrument or act falls within the authority conferred by this clause
and shall be conclusive evidence that such is the case.

15.5 You hereby waive all of your moral rights (as defined in the Copyright,
Designs and Patents Act 1988) in respect of any act by the Company and any act
of a third party done with the Company's authority in relation to any
Intellectual Property Right which is or becomes the property of the Company.

15.6 "Intellectual Property Right" means a copyright, know-how, trade secret and
any other intellectual property right of any nature whatsoever throughout the
world (whether registered or unregistered and including all applications and
rights to apply for the same) which:

15.6.1 relates to or is useful in connection with the business or any product or
service of the Company; and

15.6.2 is invented, developed, created or acquired by you (whether alone or
jointly with any other person) during the period of your employment with the
Company;

and for these purposes and for the purposes of the other provisions of this
clause 15, references to the Company shall be deemed to include references to
any Associated Company, as defined in Section 16.6 below.

16. POST-EMPLOYMENT RESTRICTIONS

16.1 You agree for a period of twelve (12) months after the termination of your
employment that you shall not either on your own account or on behalf of any
other person, firm or company directly or indirectly, carry on or be engaged,
concerned or interested in any business which is competitive with the business
of securing television licenses, operating television stations and programming
services in which the CME Group is engaged and with which you were actively
involved in the twelve months preceding the termination of your employment (the
"Restricted Business") within the territories of operation of the CME Group.

16.2 You agree, in connection with the carrying on of the Restricted Business
that for a period of twelve (12) months after the termination of your
employment, you shall not, either on your own account or on behalf of any other
person, firm or company, directly or indirectly, seek to do business and/or do
business with any person, firm or company who at any time during the twelve
months preceding the termination of your employment was a customer of the
Company or any Associated Company and with whom during that period you had
material dealings.

16.3 You agree for a period of twelve (12) months following the termination of
your employment, that you shall not solicit or employ or cause to be employed,
whether directly or indirectly, any employee of the Company who has substantial
knowledge of confidential aspects of the business of the Company, and with whom
at any time during the period of twelve months prior to such termination you had
material dealings.

16.4 Each of the restrictions in this clause shall be enforceable independently
of each other and its validity shall not be affected if any of the others is
invalid. If any of the restrictions is void but would be valid if some part of
the restriction were deleted, the restriction in question shall apply with such
modification as may be necessary to make it valid.

16.5 The restrictions set forth in this Article 16 shall not apply if the
Company is in breach of this contract.

16.6 For the purposes of this clause and clause 16, "Associated Company" shall
mean a subsidiary (as defined by the Companies Act 1985 as amended) and any
other company which is for the time being a holding company (as defined by the
Companies Act 1985 as amended) of the Company or another subsidiary of any
holding company.

17. DISCIPLINARY AND GRIEVANCE PROCEDURES

The Company's disciplinary and grievance procedure is set out in the Company's
employee handbook and in Section 12.3 of this agreement. It does not form part
of your contract of employment and may be applied at the Company's sole
discretion.

18. COLLECTIVE AGREEMENTS/WORKFORCE AGREEMENTS

There are no collective agreements or workforce agreements applicable to you or
which affect your terms of employment.

19. DATA PROTECTION

19.1 You acknowledge that the Company will hold personal data relating to you.
Such data will include your employment application, address, references, bank
details, performance appraisals, work, holiday and sickness records, next of
kin, salary reviews, remuneration details and other records (which may, where
necessary, include sensitive data relating to your health and data held for
equal opportunities purposes). The Company will hold such personal data for
personnel administration and management purposes and to comply with its
obligations regarding the retention of your records. Your right of access to
such data is as prescribed by law.

19.2 By signing this contract, you agree that the Company may process personal
data relating to you for personnel administration and management purposes and
may, when necessary for those purposes, make such data available to its
advisers, to third parties providing products and/or services to the Company and
as required by law.

19.3 Other than as set forth above, the Company shall not use, make available or
distribute any personal data relating to you without your prior written consent.

20. MONITORING OF COMPUTER SYSTEMS

20.1 The Company will monitor messages sent and received via the email and
voicemail system to ensure that employees are complying with the Company's
Information Technology policy.

20.2 The Company reserves the right to retrieve the contents of messages for the
purpose of monitoring whether the use of the email system is in accordance with
the Company's best practice, for the purpose of performance management, for the
purpose of monitoring whether use of the computer system is legitimate, to find
lost messages or to retrieve messages lost due to computer failure, to assist in
the investigations of wrongful acts or to comply with any legal obligation.

20.3 You should be aware that no email or voice mail sent or received through
the Company's system is private. The Company reserves and intends to exercise
its right to review, audit, intercept, access and disclose on a random basis all
messages created from it or sent over its computer system for any purpose. The
contents of email or voice mail so obtained by the Company in the proper
exercise of these powers may be disclosed without your permission. You should be
aware that the emails or voice mails or any document created on the Company's
computer system, however confidential or damaging, may have to be disclosed in
court or other proceedings. An email that has been trashed or deleted can still
be retrieved.

20.4 The Company further reserves and intends to exercise its right to monitor
all use of the Internet through its information technology systems, to the
extent authorised by law. By your signature to this contract you consent to any
such monitoring.

21. GENERAL

21.1 These terms must be read in conjunction with the Company's staff handbook a
copy of which you acknowledge you have received. If the terms of this contract
conflict with the terms set forth in the employee handbook, the terms of this
contract will prevail. The employee handbook does not form part of your
contract.

21.2 You hereby authorise the Company to deduct from any salary payable to you
any sums owing by you to the Company.

21.3 As from the effective date of this contract all other agreements,
arrangements or contracts between you and the Company relating to the subject
matter of this contract shall cease to have effect.

21.4 This contract shall be governed by and construed in accordance with English
law.

22. INDEMNITY

22.1 The Company will indemnify you and pay on your behalf all Expenses (as
defined below) incurred by you in any Proceeding (as defined below), whether the
Proceeding which gave rise to the right of indemnification pursuant to this
Agreement occurred prior to or after the date of this Agreement provided that
you shall promptly notify the Company of such Proceedings and the Company shall
be entitled to participate in such Proceedings and, to the extent that it
wishes, jointly with you, assume the defence thereof with counsel of its choice.
This indemnification shall not apply if it is determined by a court of competent
jurisdiction in a Proceeding that any losses, claims, damages or liabilities
arose primarily out of your gross negligence, willful misconduct or bad faith.

22.2 The term "Proceeding" shall include any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether brought in
the name of the Company or otherwise and whether of a civil, criminal,
administrative or investigative nature, including, but not limited to, actions,
suits or proceedings brought under or predicated upon any securities laws, in
which you may be or may have been involved as a party or otherwise, and any
threatened, pending or completed action, suit or proceeding or any inquiry or
investigation that you in good faith believe might lead to the institution of
any such action, suit or proceeding or any such inquiry or investigation, by
reason of the fact that you are or were a director, officer, employee, agent or
fiduciary of the Company, by reason of any action taken by you or of any
inaction on your part while acting as such director, officer, employee, agent or
fiduciary or by reason of the fact that you are or were serving at the request
of the Company as a director, officer, employee, trustee, fiduciary or agent of
another corporation, partnership, joint venture, employee benefit plan, trust or
other enterprise, whether or not you are serving in such capacity at the time
any liability or expense is incurred for which indemnification or reimbursement
can be provided under this Agreement.

22.3 The term "Expenses" shall include, without limitation thereto, expenses
(including, without limitation, attorneys' fees and expenses) of investigations,
judicial or administrative proceedings or appeals, damages, judgments, fines,
penalties or amounts paid in settlement by or on behalf of you and any Expenses
of enforcing your right to indemnification under this Agreement.

22.4 The Expenses incurred by you in any Proceeding shall be paid by the Company
as incurred and in advance of the final disposition of the Proceeding at your
written request. You hereby agree and undertake to repay such amounts if it
shall ultimately be decided in a Proceeding that you are not entitled to be
indemnified by the Company pursuant to this Agreement or otherwise.

22.5 The indemnification and advancement of Expenses provided by this Agreement
shall not be deemed exclusive of any other rights to which you may be entitled
under the Company's Articles of Incorporation or Bye-Laws, any agreement, any
vote of stockholders or disinterested directors, the laws under which the
Company was formed, or otherwise, and may be exercised in any order you elect
and prior to, concurrently with or following the exercise of any other such
rights to which you may be entitled, including pursuant to directors and
officers insurance maintained by the Company, both as to action in official
capacity and as to action in another capacity while holding such office, and the
exercise of such rights shall not be deemed a waiver of any of the provisions of
this Agreement. To the extent that a change in law (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Company's Articles of Incorporation, Bye-Laws and
this Agreement, it is the intent of the parties hereto that you shall enjoy by
this Agreement the greater benefit so afforded by such change. The provisions of
this Section 22 shall survive the expiration or termination, for any reason, of
this agreement and shall be separately enforceable.

The Company and Robert Burke agree to the terms set out above.

/s/ Fred T. Klinkhammer

Signed for the Company

/s/ Robert E. Burke

Signed by the Employee

 

Date July 6, 2001